Per Curiam.

We concur with the findings of fact, conclusions of law, and recommendation of the board. Respondent’s disregard of clients and utter failure to assist and cooperate with the investigation from October 23, 1990 until January 3, 1994 militates in favor of the more severe penalty recommended by the board. Respondent is hereby indefinitely suspended from the practice of law in this state. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.